        Case 2:18-cv-00111-APG-DJA Document 74 Filed 09/30/20 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 NEILL SAMUELL,                                       Case No.: 2:18-cv-00111-APG-DJA

 4        Plaintiff                                  Order Granting Motion for Extension of
                                                                    Time
 5 v.
                                                                    [ECF No. 72]
 6 LT. OWENS, et al.,

 7        Defendants

 8       I ORDER that the defendants’ motion for an extension of time to file a reply to their

 9 motion for summary judgment (ECF No. 72) is GRANTED.

10       DATED this 30th day of September, 2020.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
